Citation Nr: 0939475	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  07-26 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1969 to December 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2006 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In August 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the Veteran's file.

At the hearing in August 2009, the Veteran submitted 
additional evidence in support of his claim and waived the 
right to have the evidence initially considered by the RO.  
38 C.F.R. § 20.1304(c). 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran seeks service connection for posttraumatic stress 
disorder.  

The Veteran's service personnel records show that he served 
with Company D, 23rd Medical Battalion, in Vietnam from June 
to December 1970.  Beginning in December 2003, VA records 
show that the Veteran's health problems included 
posttraumatic stress disorder. 

The unresolved question is whether there is credible 
supporting evidence that the claimed in-service stressors 
occurred.



In August 2006, the RO made a formal finding that the 
Veteran's identified stressors were unverifiable.  However in 
August 2009, the Veteran testified that he was at Chu Lai, 
where the base camp was subjected to mortar and rocket 
attacks in July and August of 1970. 

As the Veteran has provided specific information that is 
sufficient to forward to U.S. Army and Joint Services Records 
Research Center (JSRRC) to verify the occurrence of the 
alleged in-service stressor, under the duty to assist, VA 
will make as many requests as are necessary to obtain 
relevant records from a Federal department unless VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
38 C.F.R. § 3.159(c). 

Accordingly, the case is REMANDED for the following action:

1.  Request from the appropriate 
Federal custodian the unit history and 
lessons learned of Company D, 23rd 
Medical Battalion, from June 2, 1970, 
to December 12, 1970, which may have 
been attached to the Americal Division 
at Chu Lai. 

If the records do not exist or further 
efforts to obtain the records would be 
futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e).

2.  If the unit history or other 
records obtained contain credible 
evidence that the alleged in-service 
stressor occurred, namely, mortar and 
rocket attacks in July and August of 
1970 at Chu Lai, afford the Veteran a 
VA examination, including psychological 
testing for posttraumatic stress, to 
determine whether it was at least as 
likely as not that the Veteran has 
posttraumatic stress disorder related 
to the identified in-service stressor.

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation as 
it is to find against causation.

The claims folder must be made 
available for review by the examiner.

3. On completion of the foregoing, the 
claim should be adjudicated.  If the 
decision remains adverse to the 
Veteran, then provide him and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
